ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 17 are objected to because of the following informalities:  
As to claim 3, the phase “the turn-on operation” in line 2 of the claim should be changed to “a turn-on operation”, since a turn-on operation was not previously recited in the claim. Appropriate correction is required.
As to claim 17, the phrase “the high level” in line 2 of the claim should be changed to “a high level”, since a high level was not previously recited in the claim.  Appropriate correction is required.
As to claim 17,  the phrase “the low level” in line 2 of the claim should be changed to “a low level”, since a low level was not previously recited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2012/0001896 A1) in view of Xu et al. (US 2019/0066580 A1).
 	As to claim 1, Han teaches a display device ([0003]: display) comprising: 	a display panel on which a plurality of gate lines (S1, S2, S3….Sn in Figs. 1 and 5) , a plurality of data lines (D1, D2…Dm in Figs. 1 and 5) and a plurality of pixels are disposed (140 in Figs. 1 and 5;[0044];[0107]); 	a gate driving circuit (110 in Figs. 1 and 5) which drives the plurality of gate lines (S1, S2, S3….Sn in Figs. 1 and 5); and 	a data driving circuit (120 in Figs. 1 and 5) which drives the plurality of data lines (D1, D2…Dm in Figs. 1 and 5), 	wherein each of the plurality of pixels includes: a light emitting device (OLED in Fig. 8C); 	a second transistor (T1 in Fig. 8C)  including: 	a first node (first node in Fig. 8C below), 	a second node that is a gate node (N1 in Fig. 8C), and 	a third node (third node in Fig. 8C below) electrically connected to the light emitting device (OLED in Fig. 8C), 	wherein the second transistor drives the light emitting device ([0058]: transistor T1 controls a driving current that is supplied to the organic light emitting diode (OLED)); 	
    PNG
    media_image1.png
    416
    431
    media_image1.png
    Greyscale

 	a first transistor (T2 in Fig. 8C) electrically connected between the third node (third node in Fig. 8C above) and the data line (Dm in Fig. 8C); 	a third transistor (T3’ in Fig. 8C) electrically connected between the first node (first node in Fig. 8C above) and the second node (N1 in Fig. 8C above); and 	a fourth transistor (T4 in Fig. 8C above)  electrically connected between the third node (third node in Fig. 8C above) and the light emitting device (OLED in Fig. 2), 	wherein the third transistor (T3’ in Fig. 8C) performs a turn-off operation later than the first transistor (T2 in Fig. 8C; Fig. 8D shows CSn signal is high after Sn signal at the end of period t2’: note: transistor T3’ is a p-type transistor and turns off when CSn signal in Fig. 8D is high. Transistor T2 is a p-type transistor and turns off when Sn signal in Fig, 8D is high), so that a voltage applied to the third node (third node in Fig. 8C above) is transmitted to the second node (N1 in Fig. 8C) via the first node (first node in Fig. 8C above; [0133]: data signal from the data line Dm is delivered to node N1 via transistor T2, transistor T1, and transistor T3′), but does not explicitly express a plurality of subpixels.
 However, Xu teaches a plurality of subpixels ([0014]: subpixels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han et al. with a plurality of subpixels as taught by Xu in order to display an image.  	
 	As to claim 2, Han et al. in view of Xu teaches the display device of claim 1, wherein the third transistor (Han et al., T3’ in Fig. 8C) performs a turn-on operation prior to the first transistor (Han et al., T2 in Fig. 8C; Fig. 8D shows CSn signal is low prior to the Sn signal goes low: note: transistor T3’ is a p-type transistor and turns on when CSn signal in Fig. 8D is low. Transistor T2 is a p-type transistor and turns on when Sn signal in Fig, 8D is low). 	As to claim 3, Han et al. in view of Xu teaches the display device of claim 1, wherein the third transistor (Han et al., T3’ in Fig. 8C) performs the turn-off operation prior to a point of time when the fourth transistor (Han et al., T4 in Fig. 8C above)  performs the turn-on operation (Han et al., Fig. 8D shows CSn signal is high prior to the En signal goes low: note: transistor T3’ is a p-type transistor and turns off when CSn signal in Fig. 8D is high. Transistor T4 is a p-type transistor and turns on when En signal in Fig, 8D is low). 	As to claim 4, Han et al. teaches the display device as discussed above, 	wherein each of the plurality of pixels ([0123]: pixels) further comprises a compensation capacitor (Cst in Fig. 8C) including  
 	a first electrode (first electrode of Cst in Fig. 8C) and a second electrode (second electrode of Cst in Fig. 8C), 	and wherein the first electrode of the compensation capacitor (first electrode of Cst in Fig. 8C) is connected to the third node (third node in Fig. 8C above), but does not explicitly express a plurality of subpixels.
 However, Xu teaches a plurality of subpixels ([0014]: subpixels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han et al. with a plurality of subpixels as taught by Xu in order to display an image.  	
 	As to claim 5, Han et al. in view of Xu teaches the display device of claim 4, wherein the second electrode of the compensation capacitor (Han et al., second electrode of Cst in Fig. 8C) is configured to be connected to a driving voltage line (Han et al., ELVDD line in Fig. 8C) and receives a high potential power supply voltage (Han et al.,[0053]: ELVDD supplied as a high potential pixel power).


    	As to claim 6, Han et al. in view of Xu teaches the display device of claim 4, wherein the second electrode of the compensation capacitor (Han et al., Cst in Fig. 8C) is configured to be connected to an initialization voltage line (Han et al., ELVDD in Fig. 8C) and receives an initialization voltage (Han et al., ELVDD in Figs. 8A and 8C connected to the second electrode of capacitor Cst;[0126]: during the first period, ELVDD supplies power).

 	As to claim 9, Han et al. in view of Xu teaches the display device of claim 1, 	wherein the first node (Han et al., first node in Fig. 8C above) is electrically connected to a driving voltage line (Han et al., ELVDD in Fig. 8C above), 	wherein each of the plurality of pixels further comprises a fifth transistor (Han et al., T7 in Fig. 8C) electrically connected between the first node (Han et al., first node in Fig. 8C above) and the driving voltage line (Han et al., ELVDD in Fig. 8C), and 
 	wherein the fourth transistor (Han et al., T4 in Fig. 8C) and the fifth transistor (Han et al., T7 in Fig. 8C) perform the turn-off operation in a period in which the third transistor (Han et al., T3’ in Fig. 8C) and the first transistor (Han et al., T2 in Fig. 8C) perform a turn-on operation (Han et al., Fig. 8D shows En signal is high in a period in which the CSn signal and Sn signal is low: note: transistors T4 and T7 are p-type transistors and turns off when En signal is high in Fig. 8C. Transistor T3’ is a p-type transistor and turns on when CSn signal in Fig. 8D is low. Transistor T2 is a p-type transistor and turns on when Sn signal in Fig, 8D is low). 	
 	As to claim 11, Han et al. teaches the display device as discussed above, wherein each of the plurality of pixels further comprises a sixth transistor (T5’ in Fig. 8C) electrically connected between the light emitting device (OLED in Fig. 8C) and an initialization voltage line (VINT in Fig. 8C), but does not explicitly express a plurality of subpixels.
 However, Xu teaches a plurality of subpixels ([0014]: subpixels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han et al. with a plurality of subpixels as taught by Xu in order to display an image.  	

As to claim 13, Han et al. in view of Xu teaches the display device of claim 1, further comprising a capacitor (Han et al., Cst in Fig. 8C) electrically connected between the second node (Han et al., first electrode of capacitor Cst is connected to node N1 in Fig. 8C) and the light emitting device (Han et al., second electrode of capacitor Cst is connected to OLED in Fig. 8C) for maintaining a data voltage which is supplied to the third node through the first transistor for one frame (Han et al., [0133-0134]: data signal is delivered to the first node N1. Voltage delivered to the first node N1 is stored in the storage capacitor Cst).

 	  Claim(s) 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2012/0001896 A1) in view of Xu et al. (US 2019/0066580 A1) and further in view of Ma (US 2021/0201786 A1). 
 	As to claim 7, Han et al. in view of Xu teaches the display device of claim 1, but does not explicitly disclose wherein the first transistor and the second transistor each include an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer.
 	However, Ma teaches wherein the first transistor and the second transistor each include an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer ([0110]: transistors in the pixels are transistors in which the active layer adopts an oxide semiconductor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han et al. in view of Xu such that the first transistor and the second transistor each include an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer as taught by Ma  in order to provide a display device with low power consumption since oxide semiconductor transistor has a small off-current.

 	As to claim 10, Han et al. in view of Xu teaches the display device of claim 9, but does not explicitly disclose wherein the fifth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer.
 	However, Ma teaches wherein the fifth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer ([0110]: transistors in the pixels are transistors in which the active layer adopts an oxide semiconductor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han et al. in view of Xu such that the fifth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer as taught by Ma in order to provide a display device with low power consumption since oxide semiconductor transistor has a small off-current.
.
 	As to claim 12, Han et al. in view of Xu teaches the display device of claim 11, but wherein the sixth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer. 	However, Ma teaches wherein the sixth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer ([0110]: transistors in the pixels are transistors in which the active layer adopts an oxide semiconductor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han et al. in view of Xu such that the sixth transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer as taught by Ma in order to provide a display device with low power consumption since the oxide semiconductor has a small off-current.
.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2012/0001896 A1) in view of Xu et al. (US 2019/0066580 A1) and further in view of Na (US 2021/0193040 A1).
 	As to claim 8, Han et al. in view of Xu teaches the display device of claim 1, but does not explicitly disclose wherein the third transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer. 	However, Na teaches wherein the third transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer ([0077]: third transistor formed of an oxide semiconductor transistor, oxide semiconductor layer as an active layer).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han et al. in view of Xu such that the third transistor includes an oxide semiconductor transistor which uses an oxide semiconductor material as an active layer as taught by Na in order to improve display quality.

Claim(s) 14,18-19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351121 A1) in view of Xu et al. (US 2019/0066580 A1).
       As to claim 14, Kim et al. teaches a display device ([0007]: display) comprising:                  a display panel (10 in Fig. 2) on which a plurality of gate lines, a plurality of data lines and a plurality of pixels are disposed ([0034-0035]: gate lines, data lines);                 a data driving circuit (12 in Fig. 2) which provides a data signal to the data lines ([0034]:data driving circuit for driving data lines;[0054]); and                 a gate driving circuit (13 in Fig. 2) which provides a gate signal to the gate lines ([0034]: gate driving circuit for driving gate lines;[0054]),                wherein each of the plurality of pixels([0037]: pixels) includes:                  a light emitting device (OLED in Fig. 3);                  a second transistor (DT in Fig. 3)which includes:                 a first node (B in Fig. 3) electrically connected to a driving voltage line (ELVDD in Fig. 3),                 a second node (A in Fig. 3) that is a gate node (gate node of DT in Fig. 3), and                a third node (D in Fig. 3) electrically connected to the light emitting device (OLED in Fig. 3),                  wherein the second transistor (DT in Fig. 3) drives the light emitting device (OLED in Fig. 3;[0045]);                a first transistor (T3 in Fig. 3) electrically connected between the third node (D in Fig. 3) and the data line (Vdata(n) line in Fig. 3);                a third transistor (T1 in Fig. 3)  electrically connected between the first node (B in Fig. 3) and the second node (A in Fig. 3);                a fourth transistor (T5 in Fig. 3) which comprises the third node (D in Fig. 3) and a fourth node (C in Fig. 3)  electrically connected to the light emitting device (OLED in Fig. 3);                a fifth transistor (T4 in Fig. 3) electrically connected between the first node (B in Fig. 3) and the driving voltage line (ELVDD in Fig. 3);                a sixth transistor (T2 in Fig. 3) electrically connected between the light emitting device (OLED in Fig. 3) and an initialization voltage line (Vinit line in Fig. 3); and                a capacitor (Cst in Fig. 3) electrically connected between the second node (A in Fig. 3) and the fourth node (C in Fig. 3), 
wherein the gate signal includes:  a first scan signal (SCAN1(n) in Fig. 3) which controls on and off operations of the third transistor (T1 in Fig. 3)  and the sixth transistor(T2 in Fig. 3);                a second scan signal (Scan2(n) in Fig. 3) which controls on and off operations of the first transistor (T3 in Fig. 3);                a first light emission signal (EM2(n) in Fig. 3) which controls on and off operations of the fourth transistor (T5 in Fig. 3); and                a second light emission signal (EM1(n) in Fig. 3) which controls on and off operations of the fifth transistor (T4 in Fig. 3),                 and wherein an ON pulse of the first scan signal (Scan1(n) in Fig. 4) is wider than an ON pulse of the second scan signal (Scan2(n) in Fig. 4), but does not explicitly disclose a plurality of subpixels. 	However, Xu teaches a plurality of subpixels ([0014]: subpixels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Kim et al. with a plurality of subpixels as taught by Xu in order to display an image.  	
                As to claim 18, Kim et al. teaches the display device of as discussed above, wherein each of the plurality of pixels further comprises a compensation capacitor (Cst in Fig. 3) including a first electrode (first electrode of Cst in Fig. 3) and a second electrode (second electrode of Cst in Fig. 3), and wherein the first electrode of the compensation capacitor (Cst in Fig. 3) is connected to the third node(D in Fig. 3), but does not explicitly disclose a plurality of subpixels. 	However, Xu teaches a plurality of subpixels ([0014]: subpixels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Kim et al. with a plurality of subpixels as taught by Xu in order to display an image.  	                  As to claim 19, Kim et al. in view of Xu et al. teaches the display device of claim 18, wherein the second electrode of the compensation capacitor (Kim et al., Cst in Fig. 3) is configured to be connected to a driving voltage line (Kim et al., ELVDD in Fig. 3) and receives a high potential power supply voltage (Kim et al., [0050]: high potential voltage ELVDD).                As to claim 20, Kim et al. in view of Xu et al. teaches the display device of claim 18, wherein the second electrode of the compensation capacitor (Kim et al., Cst in Fig. 3) is configured to be connected to an initialization voltage line (Kim et al., Vinit in Fig. 3)and receives an initialization voltage (Kim et al., [0048];[0055]: initialization voltage).
   As to claim 23, Kim et al. in view of Xu et al.  teaches the display device of claim 14, wherein, when the first scan signal (Kim et al., SCAN1(N) in Fig. 4) and the second scan signal (Kim et al., SCAN2(N) in Fig. 4) are high-level signals (Kim et al., see Fig. 4), the first light emission signal (Kim et al., EM2(n) in Fig. 4) and the second light emission signal (Kim et al., EM1(n) in Fig. 4) are low-level signals (Kim et al., see Fig. 4).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351121 A1) in view of Xu et al. (US 2019/0066580 A1) and further in view of Ma (US 2021/0201786 A1).
 As to claim 21, Kim et al. in view of Xu et al. teaches the display device of claim 14, wherein the first transistor, the second transistor, and the fifth transistor each include an oxide semiconductor transistor which uses an oxide semiconductor material (Kim et al, [0036]: oxide semiconductor layer), but does not explicitly express oxide semiconductor material as an active layer. 	However, Ma teaches oxide semiconductor material as an active layer ([0110]: transistors in which the active layer adopts an oxide semiconductor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Xu with the feature of oxide semiconductor material as an active layer as taught by Ma  in order to provide a display device with low power consumption since oxide semiconductor transistor has a small off-current.
  As to claim 22, Kim et al. in view of Xu et al. teaches the display device of claim 14, wherein the third transistor and the sixth transistor each include an oxide semiconductor transistor which uses an oxide semiconductor material (Kim et al, [0036]: oxide semiconductor layer), but does not explicitly express oxide semiconductor material as an active layer. 	However, Ma teaches oxide semiconductor material as an active layer ([0110]: transistors in which the active layer adopts an oxide semiconductor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Xu with the feature of oxide semiconductor material as an active layer as taught by Ma  in order to provide a display device with low power consumption since oxide semiconductor transistor has a small off-current.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351121 A1) in view of Xu et al. (US 2019/0066580 A1) and further in view of Park et al. (US 2017/0092200 A1).
	As to claim 15, Kim et al. in view of Xu et al. teaches the display device of claim 14, but does not explicitly disclose wherein a point of time when the first scan signal is switched from a high level to a low level is later than a point of time when the second scan signal is switched from the high level to the low level.
 	However, Park et al. teaches wherein a point of time when the first scan signal (Scan1(j) in Fig. 5) is switched from a high level to a low level is later than a point of time when the second scan signal (Scan2(j) in Fig. 5) is switched from the high level to the low level (see Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Xu et al. such that a point of time when the first scan signal is switched from a high level to a low level is later than a point of time when the second scan signal is switched from the high level to the low level as taught by Park et al. in order to produce a desired gray scale.
 	As to claim 16, Kim et al. in view of Xu et al. and Park et al. teaches the display device of claim 15, wherein a point of time when the first scan signal (Kim et al., SCAN(1) in Fig. 4) is switched from the low level to the high level is earlier than a point of time when the second scan signal (Kim et al., SCAN2(n) in Fig. 4) is switched from the low level to the high level (Kim et al, see Fig. 4).
 					Allowable Subject Matter
Claim 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections as set forth in the office action, and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 As to claim 17, the prior art of record does not disclose applicant’s claimed invention of “the display device of claim 14, wherein a point of time when the first scan signal is switched from the high level to the low level is earlier than a point of time when the first light emission signal is switched from the low level to the high level.”

Claims 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 24, the prior art of record does not disclose applicant’s claimed invention:
“A display device comprising: a display panel on which a plurality of gate lines, a plurality of data lines and a plurality of subpixels are disposed; a data driving circuit which provides a data signal to the data lines; and  	a gate driving circuit which provides a gate signal to the gate lines, wherein each of the plurality of subpixels comprises: a light emitting device; 	a second transistor which includes: a first node electrically connected to a driving voltage line, a second node that is a gate node, and a third node electrically connected to the light emitting device, wherein the second transistor drives the light emitting device; a first transistor electrically connected between the third node and the data line; a third transistor electrically connected between the first node and the second node; a fourth transistor which comprises the third node and a fourth node electrically connected to  the light emitting device;  a fifth transistor electrically connected between the first node and the driving voltage line; a sixth transistor electrically connected between the light emitting device and an initialization voltage line; and a capacitor electrically connected between the second node and the fourth node, wherein the gate signal comprises: a first scan signal which controls on and off operations of the third transistor and the sixth transistor;	a second scan signal which controls on and off operations of the first transistor; a first light emission signal which controls on and off operations of the fourth transistor; and a second light emission signal which controls on and off operations of the fifth transistor, wherein the first scan signal comprises a first ON pulse and a second ON pulse following the first ON pulse, and wherein a point of time when the second ON pulse is switched from a high level to a low level is later than a point of time when the second scan signal is switched from the high level to the low level.”  					    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624